                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:13-cr-00020-FDW-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 PEDRO OSCAR DIEGUEZ,                           )                     ORDER
                                                )
         Defendant.                             )
                                                )


        THIS MATTER is before the Court on Defendant’s pro se Motion to Reduce Sentence

Pursuant to First Step Act of 2018. (Doc. No. 209).

        The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

        IT IS SO ORDERED.


                                       Signed: December 2, 2020




       Case 3:13-cr-00020-FDW-DSC Document 210 Filed 12/02/20 Page 1 of 1
